DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 14) and machine (claims 15 – 23) which recite steps of
receiving an identifier;
determining, from the identifier, a particular patient and a related party;
determining a contact method for the related party;
sending, to the related party via the contact method, a request for healthcare information for the particular patient; and
receiving the requested healthcare information from the related party.
These steps of 1 – 23, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As stated in the Specification:
[0002]		1. Field of the Disclosure
[0003]		The disclosure relates in general to healthcare information collection, and more particularly, to a multi-contact healthcare information collection, such as that performed by a healthcare provider.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 4, reciting particular aspects of how receiving information may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraphs 38 and 39, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, recitation of determining … a particular patient amounts to selecting a particular data source or type of data to be manipulated, recitation of sending …  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 23, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as 1 – 23; receiving or sending, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); 
Specification: (Emphasis added)
[0038] With reference to Figure 2, an exemplary general-purpose computing device is illustrated in the form of the exemplary general-purpose computing device 100. The general-purpose computing device 100 may be of the type utilized for the control module 20 (Figure 1) as well as the other computing devices with which control module 20 may communicate through outside communication network 15 (Figure 1 ). As such, it will be described with the understanding that variations can be made thereto. The exemplary general-purpose computing device 100 can include, but is not limited to, one or more central processing units (CPUs) 120, a system memory 130 and a system bus 121 that couple various system components including the system memory to the processing unit 120. The processing unit 120 processes the information discussed herein for the control module 20 and the UE 27. The system bus 121 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. Depending on the specific physical implementation, one or more of the CPUs 120, the system memory 130 and other components of the general-purpose computing device 100 can be physically co-located, such as on a single chip. In such a case, some or all of the system bus 121 can be nothing more than communicational pathways within a single chip structure and its illustration in Figure 2 can be nothing more than notational convenience for the purpose of illustration.
[0040] When using communication media, the general-purpose computing device 100 may operate in a networked environment via logical connections to one or more remote computers. The logical connection depicted in Figure 2 is a general network connection 171 to the network 190, which can be a local area network (LAN), a wide area network (WAN) such as the Internet, or other networks. The computing device 100 is connected to the general network connection 171 through a network interface or adapter 170 that is, in tum, connected to the system bus 121. The network interface or adapter 170 transmits and receives the information disclosed herein as being transmitted to and received by the control module 20 and the UE 27. In a networked environment, program modules depicted relative to the general-purpose computing device 100, or portions or peripherals thereof, may be stored in the memory of one or more other computing devices that are communicatively coupled to the general-purpose computing device 100 through the general network connection 1 71. It will be appreciated that the network connections shown are exemplary and other means of establishing a communications link between computing devices may be used.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 14 and 16 – 23, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11, are rejected under 35 U.S.C. 103 as being unpatentable over Pugh, U.S. Pre-Grant Publication 2006/ 0229919 in view of Whitaker et al., U.S. Patent 10,860,689. 
As per claim 1,
Pugh teaches a method, comprising:
receiving an identifier (paragraph 37);
determining, from the identifier, a particular patient and a related party (paragraph 42, medical history and paragraph 39, pre-authorized access and paragraph 11 parent);
determining a contact method for the related party (paragraph 17 contact information of the other person or business entity);
Pugh does not explicitly teach however, Whitaker further teaches a method, comprising:
sending, to the related party via the contact method, a request for healthcare information for the particular patient (column 12, lines 16 – 35); and
receiving the requested healthcare information from the related party (column 12, lines 36 – 46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh. One of ordinary skill in the art at the time of the invention would have added these features into Pugh with the motivation to associate a person under the legal guardianship of a user with a profile of the user for managing and refilling medications (Whitaker, Abstract).
As per claim 2, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh further teaches the method wherein the healthcare information includes at least one of patient consents, Power of Attorney (PoA), primary care physician referral, health/medical records, patient payment information, and preferred pharmacy information (paragraph 17 consents and medical records).
As per claim 3, Pugh in view of Whitaker teaches the method of claim 2 as described above.
Pugh further teaches the method wherein the patient payment information includes payor(s) for a particular patient and billing information (paragraph 50, insurance – The Specification paragraph 12 states, “In some configurations, the billing information includes an insurance company, insurance contact information, insurance enrollee identification number, and insurance group number.”)
As per claim 4, Pugh in view of Whitaker teaches the method of claim 3 as described above.
Pugh does not explicitly teach however, Whitaker further teaches the method wherein the billing information includes an insurance company, insurance contact information, insurance enrollee identification number, and insurance group number (column 3, lines 39 – 61 insurance policy information).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh for the reasons as described above.
As per claim 5, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh further teaches the method wherein the identifier is a unique identifier including at least one of a name, an address, and a social security number (paragraph 53 name, address, and SSN).
As per claim 6, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh does not explicitly teach however, Whitaker further teaches the method comprising resolving any problems with the received identifier (Column 10, lines 29 – 46 not associated - Specification, paragraph 19 states, “In some configurations, the method further comprises resolving any problems with the received identifier if the inputted identifier does not match a known patient.”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh for the reasons as described above.
As per claim 7, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh further teaches the method wherein the related party is at least one of a parent, guardian, and spouse (paragraph 11, parent, guardian, and spouse).
As per claim 8, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh does not explicitly teach however, Whitaker further teaches the method wherein the contact method includes at least one of text, fax, audio, voice recognition, digital input, email, and voice call (Column 14, lines 27 – 40 digital input).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh for the reasons as described above.
As per claim 11, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh in view of Whitaker further teaches the method as described above in claim 6.
As per claim 15,
Pugh in view of Whitaker teaches an apparatus as described above in claim 1.
As per claim 16, Pugh in view of Whitaker teaches the apparatus of claim 15 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 2.
As per claim 17, Pugh in view of Whitaker teaches the apparatus of claim 16 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 3.
As per claim 18, Pugh in view of Whitaker teaches the apparatus of claim 17 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 4.
As per claim 19, Pugh in view of Whitaker teaches the apparatus of claim 15 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 5.
As per claim 20, Pugh in view of Whitaker teaches the apparatus of claim 15 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 7.
As per claim 21, Pugh in view of Whitaker teaches the apparatus of claim 15 as described above.
Pugh in view of Whitaker further teaches the apparatus as described above in claim 8.
Claims 9, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh, U.S. Pre-Grant Publication 2006/ 0229919 in view of Whitaker et al., U.S. Patent 10,860,689, as above in claims 1 and 15 respectively, and further in view of Daub et al., U.S. Pre-Grant Publication 2015/ 0088545.
As per claim 9, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh in view of Whitaker do not explicitly teach however, Daub further teaches the method comprising receiving, by the related party, an invitation to a secure group chat session over the contact method (paragraph 71 - The Specification does not define or provide examples of what an invitation means.  The Specification does not define what is meant by a “group chat” and what makes that “group chat” secure.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh in view of Whitaker. One of ordinary skill in the art at the time of the invention would have added these features into Pugh in view of Whitaker with the motivation to provide sharing of medical information (Daub, Abstract).
As per claim 10, Pugh in view of Whitaker teaches the method of claim 9 as described above.
Pugh in view of Whitaker do not explicitly teach however, Daub further teaches the method wherein the secure group chat session is a virtual chat room (paragraph 71 - The Specification does not define or provide examples as to what a “virtual chat room” is. The Specification does not provide a differentiation between a group chat and a virtual chat room).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh in view of Whitaker for the reasons as described above.
As per claim 22, Pugh in view of Whitaker teaches the apparatus of claim 15 as described above.
Pugh in view of Whitaker, and further in view of Daub teaches the apparatus as described above in claim 9.
As per claim 23, Pugh in view of Whitaker teaches the apparatus of claim 22 as described above.
Pugh in view of Whitaker, and further in view of Daub teaches the apparatus as described above in claim 10.
Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh, U.S. Pre-Grant Publication 2006/ 0229919 in view of Whitaker et al., U.S. Patent 10,860,689, as above in claims 1 and 15 respectively, and further in view of Rapaport et al., U.S. Pre-Grant Publication 2006/ 0161457.
As per claim 12, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh does not explicitly teach however, Whitaker further teaches the method comprising varying the contact method depending on at least one of a time and date (Column 14, lines 27 – 40 digital input).
The only place that this limitation is described is paragraph 20 that states, “[0020] In some configurations, the method further comprises varying the contact method depending on at least one of a time and date.”  How this occurs or the limits of the variation are not disclosed.  For example, if there is only one contact method supplied then how could the contact method vary? For example, is it enough that a smartphone inherently has a nightly quiet time?)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh for the reasons as described above.
In the alternative, Rapaport further teaches the method comprising varying the contact method depending on at least one of a time and date (Figure 38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh in view of Whitaker. One of ordinary skill in the art at the time of the invention would have added these features into Pugh in view of Whitaker with the motivation to facilitating the timely gathering, monitoring, distribution and delivery of information related to medical care (Rapaport, Abstract).
As per claim 13, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh further teaches the method comprising:
identifying a preferred contact method that resulted in receiving the requested healthcare information (Paragraphs 45 and 55, emergency contact - What is great is that there are often several different “preferred contact” parties.); and
recording the preferred contact method for a particular patient (figure 6 and paragraphs 45 and 55).
In the alternative, Rappaport further teaches the method comprising:
identifying a preferred contact method that resulted in receiving the requested healthcare information (Figure 38); and
recording the preferred contact method for a particular patient (figure 38, order).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Pugh in view of Whitaker for the reasons as described above.
As per claim 14, Pugh in view of Whitaker teaches the method of claim 1 as described above.
Pugh in view of Whitaker do not explicitly teach however, Rapaport further teaches the method wherein the contact method is one of a plurality of successful contact methods that result in receiving the requested healthcare information, the method further comprising at least one of choosing a preferred contact method from the plurality of successful contact methods and ranking the plurality of successful contact methods (figure 38 – The Specification does not describe what makes a communication method “successful.” Therefore, it is understood that all contact methods are successful.).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626